Citation Nr: 1729805	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-45 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bowel/bladder disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a lumber spine disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from November 1972 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2014, the Board in part denied a higher initial rating for headaches and remanded the remaining issues for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a joint motion for partial remand, vacating the Board's decision with respect to the denial of a higher initial rating for headaches. 

In March 2016, the Board granted an earlier effective date for the 30 percent rating assigned for headaches, eliminating the staged rating assigned for the disability, and remanded the remaining issues for further development.  The Veteran appealed that decision to the Court.  In August 2016, the Court granted a second joint motion for partial remand, vacating the Board's decision with respect to the denial of a higher initial rating for headaches.  

In January 2017, the Board granted a 50 percent rating for headaches and remanded the remaining issues for further development.  

With respect to the evaluation of the cervical spine disability, while the disability has been acknowledged as being rated as 20 percent, as will be explained below, the disability has actually been rated as 10 percent throughout the rating period.  Thus, the Board has recharacterized the issue as listed on the title page.

In May 2017, the Veteran submitted a notice of disagreement with respect to a number of issues adjudicated in a December 2016 rating action.  The record reflects that the notice of disagreement is under active consideration by the Agency of Original Jurisdiction.  Consequently, the Board will not address those matters at this time.

The issue of entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bowel/bladder disability did not have its onset in active service or for many years thereafter, and it is not related to such service or a service-connected disability.  

2.  The Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bowel/bladder disability, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in February 2007.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with an examination to determine the nature and etiology of his bowel/bladder disability in April 2007.  As the examiner did not provide an opinion on whether the Veteran's bladder problems were due to his service-connected cervical spine disability, the Board requested an addendum opinion, which was obtained in April 2015.  As that examiner did not provide an opinion on whether the bowel/bladder disability has been aggravated by a service-connected disability, the Board requested a new examination, which was provided in June 2016.  As the examiner did not provide a rationale for the opinion that the benign prostatic hyperplasia is not the result of active service or proximately due to a service-connected disability, the Board requested an addendum opinion, which was obtained in February 2017.  The Board finds that opinion to be thorough and adequate as it was based on a full reading of the records in the claims file as well as on sound medical principles.  

VA also provided the Veteran with examinations to determine the nature and severity of his lumbar spine disability in April 2007, August 2010, November 2012, and March 2017.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks service connection for a bowel and bladder disorder, secondary to his service-connected cervical spine disorder.

The Veteran's service treatment records show no complaint, treatment, or diagnosis pertaining to a bowel or bladder disorder.  

Post service, there is no medical evidence of a bowel or bladder disorder for over 10 years after discharge.  Of note, a July 2006 VA medical record shows no bladder or bowel problems.

The report of an April 2007 VA spine examination shows that the Veteran asserted having bladder and bowel problems due to his cervical spine injury.  The examiner cited to a February 2007 VA spinal cord progress note that indicated no bowel or bladder disorder but intermittent urinary frequency.  During the examination, the Veteran gave a history of urinating four to five times per night but denied a weak stream.  He also denied bowel or sexual complaints.  The examiner determined that the Veteran had an enlarged prostate, with urinary frequency at night.  Neurologic examination was noted to have shown the lumbar spine to be normal.  The examiner stated that the Veteran's bladder complaints were less likely than not related to his service-connected lower back disorder.  

While the examiner opined that the Veteran's bladder problems were not related to his service-connected low back disorder, as the Veteran has asserted that his bladder problems are due to his service-connected cervical spine disability, the Board requested an opinion concerning this relationship, if any.

In April 2015, a VA examiner provided an opinion that it was unlikely that the Veteran's urinary tract condition was a result of his spinal condition, as neurologic examination showed no signs that spinal stenosis was affecting his lower body when his urinary symptoms began.  The examiner also stated that as the Veteran's service treatment records show no indication of bladder control problems, it is less likely than not that his urinary tract symptoms were directly incurred in service.

However, as the examiner did not provide an opinion on aggravation, the Board requested an examination to obtain an opinion on the matter.

At a June 2016 VA examination, the Veteran reported a history of benign prostatic hypertrophy, awakening to urinate 3 to 5 times per night.  He denied a history of urinary or fecal incontinence, and he denied any current incontinence of urine or bowels.  The examiner stated that it is less likely than not that the Veteran has a bowel or bladder disability as a result of his active service or his service-connected disabilities.  The examiner noted that the Veteran's urinary symptoms are the result of benign prostatic hyperplasia.  The examiner opined that the Veteran's benign prostatic hyperplasia has not been aggravated by his service-connected disabilities, as his benign prostatic hyperplasia has followed the usual, typical course of such a condition, with no evidence of aggravation.  

As the examiner did not provide a rationale as to why the Veteran's benign prostatic hyperplasia is not the result of the active service or proximately due to his service-connected disabilities, the Board requested an addendum opinion.

In a February 2017 opinion, a VA examiner stated that it was less likely than not that the Veteran's benign prostatic hyperplasia was incurred in or caused by service.  The examiner noted that benign prostatic hyperplasia is probably a normal part of the aging process in men that is caused by changes in hormone balance and cell-growth factors.  The examiner also noted that genetics may play a role and that men who are older than 50 have a higher chance of developing it.  The examiner stated that there is no support in the available evidence for a nexus between any exposure or experience in service and the Veteran's age-related benign prostatic hyperplasia.  The examiner also stated that it was less likely than not that the Veteran's benign prostatic hyperplasia is proximately due to or the result of his service-connected conditions.  The examiner reiterated the above risk factors for benign prostatic hyperplasia.  The examiner stated that there is no support in the available evidence for a nexus between any of the Veteran's service-connected conditions and his age-related benign prostatic hyperplasia.

Given the above, the Board finds that the Veteran's bowel/bladder disability did not have its onset in active service or for many years thereafter, and it is not related to such service.  There is no evidence of a bowel or bladder disorder in service.  Based on the lack of in-service complaints and findings, the April 2015 examiner opined that the Veteran's bowel or bladder disability was not a result of active service.  The February 2017 examiner opined that the Veteran's benign prostatic hyperplasia was not incurred in or caused by active service, noting that there is no evidence of a link between the disorder and any exposure or experience during service and instead attributing the disorder to the normal aging process in men.  

The Board also finds that the Veteran's bowel/bladder disability is not related to a service-connected disability.  The April 2007 examiner opined that the Veteran's bladder complaints were not related to his service-connected lumbar spine disability as neurologic examination of the lumbar spine was normal.  The April 2015 examiner opined that the Veteran's urinary tract condition was not a result of his spinal condition as neurologic examination showed no signs that spinal stenosis was affecting his lower body when his urinary symptoms began.  The February 2017 examiner opined that the Veteran's benign prostatic hyperplasia is not proximately due to or the result of service-connected conditions, as benign prostatic hyperplasia is a normal part of the aging process and there is no evidence of a link between the disorder and any exposure or experience in service or any of the Veteran's service-connected disabilities.  The June 2016 examiner opined that the Veteran's benign prostatic hyperplasia has not been aggravated by his service-connected disabilities as the disorder has followed the usual, typical course of such a condition.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as frequent urination.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disability.  As discussed above, the medical evidence shows that his disability is not related to active service or a service-connected disability.

In conclusion, service connection for a bowel/bladder disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for his lumbar spine disability in January 2007.

The Veteran's lumbar spine disability has been rated at 20 percent under Diagnostic Code 5237.  38 C.F.R. § 4.71a (2016).  

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent for unfavorable ankylosis of the entire spine; 
50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.  

At the April 2007 VA examination, the Veteran reported low back pain that radiates into the hips when intense.  He stated that he was working and, as he was promoted to supervisor a few months ago, he no longer has to do any lifting or labor intensive work.  Examination revealed normal range of motion of the thoracolumbar spine with pain at the end of forward flexion but with no decrease in range of motion after repetitive use testing.  Sensory, motor, and reflex examinations were normal.  

A June 2010 VA medical record shows that examination revealed intact motor and sensory function.

At the August 2010 VA examination, the Veteran reported low back pain with weekly flare-ups of severe low back pain with decreased range of motion that last one to two days.  He also reported pain radiating to the left hip.  He denied having incapacitating episodes.  He stated that he was working and lost two weeks of work in the past year due to back and neck problems and headaches.  Examination revealed normal range of motion except for forward flexion which was reduced to 45 degrees but with no additional decrease in range of motion after repetitive use testing.  Motor and reflex examinations were normal.  Sensory examination was normal except for decreased vibration sense in the left lower extremity which the examiner attributed to disability of the sciatic and peroneal nerves.  The examiner noted that the Veteran was able to flex his lumbar spine to about 70 degrees to pick up his boots.  The examiner indicated that the Veteran's disability would have significant effects on occupation due to decreased mobility, problems lifting and carrying, decreased strength in the lower extremity, and pain.

An October 2012 private medical record shows that examination revealed normal reflexes, good muscular strength, and no gross sensory deficits.

At the November 2012 VA examination, the Veteran reported constant low back pain that radiates into the hips and increases after sitting or standing for a prolonged period of time.  He reported flare-ups of pain with decreased mobility.  Examination revealed forward flexion of the thoracolumbar spine to 40 degrees with no pain and no additional loss of function or range of motion after repetitive use testing.  Motor examination was normal.  Reflex examination was normal at the knees but absent at the ankles.  Sensory examination was normal.  Straight leg raising test was normal.  The Veteran reported mild paresthesias and/or dysesthesias and numbness in the left lower extremity which the examiner attributed to disability of the sciatic nerve.  The examiner noted that there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The examiner indicated that the Veteran does not have intervertebral disc syndrome.  The examiner noted that the Veteran's range of motion varied at different times during the examination and that he was able to forward flex to a greater degree when not aware.  The examiner noted the Veteran's statement that he feels that his disability is affecting his job productivity.

At the June 2016 VA examination, the Veteran reported that he cannot jog anymore and that even walking the dog causes low back pain.  The examiner noted that pain would significantly limit functional ability during a flare-up.  Examination revealed forward flexion to 80 degrees with no additional loss of function or range of motion after repetitive use testing.  Sensory, motor, and reflex examinations were normal.  Straight leg raising test was normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The examiner indicated that the Veteran does not have intervertebral disc syndrome.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner indicated that the Veteran's disability would not impact his ability to work.  The examiner stated that the Veteran retired in 2013.  

At the March 2017 VA examination, the Veteran reported that he continues to have low back pain with flare-ups that last three to four days, with the last one occurring about one week earlier.  He stated that he remained retired.  Examination revealed forward flexion to 75 degrees with no additional loss of function or range of motion after repetitive use testing.  Sensory, motor, and reflex examinations were normal.  Straight leg raising test was normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The examiner indicated that the Veteran has intervertebral disc syndrome but has not had any incapacitating episodes in the past year.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner stated that the Veteran cannot sit, walk, or stand for extended periods, or bend and pick things up or carry anything heavy.  

VA and private medical records show complaints of low back pain but no findings of range of motion.  

Given the above, even considering functional loss due to pain and other factors, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective evidence of record simply does not support such findings.  While the Veteran reported flare-ups, examinations did not reveal any additional loss of function or range of motion after repetitive use testing.  Thus, a higher evaluation based on limitation of motion is not warranted.

There is also no evidence that the Veteran's lumbar spine disability has resulted in incapacitating episodes having a total duration of at least 4 weeks during any 12-month period during the rating period.  The Veteran did not report having any incapacitating episodes at the examinations and the other medical evidence of record does not show any such episodes.  Thus, a higher evaluation based on incapacitating episodes is not warranted.

Lastly, the Veteran's lumbar spine disability has not resulted in any neurological manifestations requiring a separate rating during the rating period.  The Board notes that the August 2010 examination found decreased vibration sense in the left leg which the examiner attributed to disability of the sciatic and peroneal nerves, and the November 2012 examination found an absence of reflexes at the ankles which the examiner attributed to sciatic nerve disability.  However, the contemporaneous June 2010 VA medical record and October 2012 private medical record revealed normal findings.  Moreover, the later June 2016 and March 2017 examinations revealed normal sensory, motor, and reflex examinations and normal straight leg raising tests, and both examiners stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Thus, the record is unclear as to whether the Veteran ever had radiculopathy associated with his lumbar spine disability.  To the extent that he did exhibit radiculopathy at the August 2010 and November 2012 VA examinations, in light of the otherwise normal findings at the examinations, the isolated findings of decreased vibration sense in the left leg in August 2010 and the absence of reflexes at the ankles in November 2012 do not warrant a separate compensable rating for radiculopathy of either lower extremity.  

In conclusion, an evaluation in excess of 20 percent for the lumbar spine disability is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which are pain and the resulting limitation of motion.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

Service connection for a bowel/bladder disability, to include as secondary to a service-connected lumbar spine disability, is denied.

A rating in excess of 20 percent for a lumbar spine disability is denied.



REMAND

Regrettably, the Board finds that due process requires another remand of the claim for an increased rating for a cervical spine disability.  

Procedurally, the record shows that an August 1995 rating decision granted service connection for chronic cervical strain with left shoulder tendonitis and assigned a 10 percent rating for slight limitation of motion of the cervical spine.  A November 2004 rating decision separated out the disabilities and assigned a 20 percent rating for left shoulder tendonitis based on limitation of arm motion midway between the side and shoulder level or for limitation of arm motion at shoulder level, and a 10 percent rating for degenerative disc disease at C5-C7 based on forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  These separate ratings were effective August 23, 2004.  

The June 2008 rating decision on appeal denied a rating in excess of 10 percent for degenerative disc disease at C5-C7, and the October 2009 statement of the case continued the 10 percent rating.  However, a February 2011 supplemental statement of the case stated that this was incorrect as the Veteran has had a 20 percent rating for the disability since August 23, 2004 and therefore the issue is whether a rating in excess of 20 percent is warranted.  The issue has since been carried forward as such in all subsequent supplemental statements of the case as well as the Board remands.  

However, based on the procedural history in this case, the Board finds that the AOJ erred in recharacterizing the evaluation.  This finding is supported by all subsequent rating decision codesheets that have correctly maintained the 10 percent rating for degenerative disc disease at C5-C7, and separate 20 percent rating for left shoulder tendonitis.  Thus, while both the AOJ and Board have acknowledged the disability as being rated as 20 percent, the disability has remained at 10 percent.  Although the Board regrets the error, the Veteran's cervical spine disability remains at 10 percent disabling.  Thus, the proper issue before the Board is entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling.

Given the above, the AOJ must readjudicate the claim for an increased rating for a cervical spine disability with the proper current evaluation of 10 percent disabling.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for an increased rating for a cervical spine disability with the proper current evaluation of 10 percent disabling.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


